Citation Nr: 1507098	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  08-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a compensable disability rating for hemorrhoids.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, undifferentiated.


REPRESENTATION

Appellant represented by:	P. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to August 1966. 

These matters come to the Board of Veterans' Appeals (Board) from January 2007 and September 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and Reno, Nevada, respectively.  Specifically, in the January 2007 rating decision, the RO denied service connection for schizophrenia.  The Veteran filed a Notice of Disagreement (NOD) which was received in June 2007, a Statement of the Case (SOC) was issued in December 2007, and a Substantive Appeal was received in February 2008.  In the September 2010 rating decision, the RO continued a compensable rating for hemorrhoids.  The Veteran filed a NOD in October 2010.  In July 2011, the RO issued a SOC and the Veteran perfected his appeal in August 2011. 

The RO in Reno, Nevada, has assumed jurisdiction over the appeal since the January 2007 rating decision.  In November 2011, A.M. was appointed custodian of the Veteran.  However, A.M. has not participated in the appeal.  According to Paragraph 3.02(c) of the BVA Handbook 8430.2, legally appointed guardians or other fiduciaries are listed if they have acted on behalf of a veteran in an appeal, identifying their capacity.  In this case, there is no indication that A.M. has acted on behalf of the Veteran in this case.  As such, she is not listed as the appellant.

The Veteran testified at RO hearings in July 1997 and September 2007, and at a Board hearing before the undersigned in January 2009.  Transcripts of these proceedings are associated with the claims file.  Notably, the issue regarding hemorrhoids was not on appeal at the time of these hearings.  As such, that issue was not discussed during these hearings.  Furthermore, the Veteran has not requested a hearing on the hemorrhoid issue.  

In June 2009 and November 2013, the Board remanded the Veteran's schizophrenia claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

Following the most recent readjudication of the Veteran's appeal for entitlement to service connection for schizophrenia, additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in February 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

At the outset, the Board notes that service treatment and service personnel records were associated with the claims file on November 22, 2013, after the November 2013 remand and after the last final denial of service connection for schizophrenia in February 2005.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  The Board finds that these records are relevant because they are evidence of the Veteran's psychiatric condition at enlistment, during service, and at separation, and evidence of the Veteran's performance during service.  Thus, VA must reconsider the claim.  Accordingly, the issue has been recharacterized as reflected on the title page. 

The Veteran's claim on appeal has been characterized as a claim of service connection for an acquired psychiatric disorder, to include schizophrenia.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with schizophrenia.  Accordingly, the Veteran's claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include schizophrenia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, undifferentiated is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoids are not large or thrombotic, or irreducible with excessive redundant tissue evidencing frequent recurrences.  They do not result in persistent bleeding with secondary anemia or with fissures.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.114, Diagnostic Code (DC) 7336 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided notice in a June 2010 letter, which addressed what information and evidence is needed to substantiate his claim for a compensable rating for his service-connected hemorrhoids.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2010 letter was sent to the Veteran prior to the September 2010 rating decision, and thus, it met the VCAA's timing of notice requirement.

Additionally, the Veteran was afforded VA examinations in July 2010 and March 2013 to determine the nature and severity of his hemorrhoids.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected hemorrhoids as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the March 2013 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Veteran's service-connected hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Under this code, a noncompensable evaluation is assigned for milder or moderate hemorrhoids; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences; and a 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

A review of the claims file shows that the Veteran was first treated for hemorrhoids during his military service on many occasions, beginning in May 1965.  He submitted an initial claim for service connection for hemorrhoids in August 2003 and, by rating decision dated in September 1995, the RO granted service connection for hemorrhoids, assigning a noncompensable disability rating effective August 20, 1993.  The Veteran filed the current claim for a compensable rating for his service-connected hemorrhoids in June 2010.  

Evidence relevant to the current level of severity of the Veteran's service-connected hemorrhoids includes VA examination reports dated in July 2010 and March 2013.  During the July 2010 VA examination, In the Veteran reported that he had been having intermittent hemorrhoids since 1965 but that his hemorrhoids had worsened  over the previous two years.  The Veteran complained of painful, bleeding hemorrhoids two to three times per month that prevented him from sitting.  He told the examiner that he used preparation H and suppositories to treat the hemorrhoids.  There was no history of rectal bleeding, rectal prolapse, recurrent anal infections, or proctitis.  The Veteran denied anal itching and/or burning, diarrhea, difficulty passing stool, pain, tenesmus, and swelling.  There was no history of fecal incontinence or perianal discharge.  The Veteran reported a history of bleeding from hemorrhoids, but there was no history of thrombosis.  At the time of examination, the Veteran had hemorrhoids measuring three millimeters by six millimeters.  There was no evidence of thrombosis, bleeding, or fissures.  There was also no evidence of excessive redundant tissue.  There was no anorectal fistula present and no anal or rectal stricture present.  There was no evidence of an impaired sphincter and no evidence of rectal prolapse.  Finally, the examiner found no other significant physical findings.  The examiner noted that the Veteran's hemorrhoids have a moderate impact on his usual daily activities. 

During the March 2013 VA examination, the examiner noted the Veteran's medical history and described the Veteran's hemorrhoids as "mild or moderate."  There was no notation that the hemorrhoids were large or thrombotic, irreducible with excessive redundant tissue.  Additionally, the examiner did not note that the Veteran's hemorrhoids occur with persistent bleeding, with secondary anemia, or with fissures.  The examiner also did not note any rectal stricture, impairment of the rectal sphincter control, or rectal prolapse.  The examiner indicated that no examination of the rectal or anal area was performed because there was not a current flare up of the condition.  There were no scars noted and no laboratory testing was performed.  Finally, the examiner found that the Veteran's hemorrhoids did not impact his ability to work.  

Also, the Veteran's claims file includes VA treatment records from Austin, Texas, Las Vegas, Nevada, and San Diego, California dating from April 2004 to January 2014.  However, none of the records include complaints or treatments for hemorrhoids.  

Upon review of the record the Board finds that the evidence of record does not support the assignment of a compensable evaluation for hemorrhoids.  As noted above, a compensable disability rating requires large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences and/or persistent bleeding with secondary anemia or with fissures.  Neither the July 2010 VA examiner nor the March 2013 VA examiner found that there was thrombosis or excessive redundant tissue evidencing frequent recurrences.  Indeed, at both his July 2010 and March 2013 examinations, the examiners found that the Veteran's hemorrhoids were moderate.  Although the Veteran reported frequent bleeding from the disorder, there is no medical evidence indicating his bleeding led to an anemic disorder or that fissures accompany his hemorrhoid disability.  

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate hemorrhoids, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); see Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered the Veteran's statements that his disability is worse, as noted in the July 2010 VA examination report.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

Furthermore, the Board has considered the Veteran's description of hemorrhoid symptomatology, which credibly reported recurrent episodes of hemorrhoids with bleeding.  However, the Veteran did not describe hemorrhoids which were large, thrombotic, irreducible, or with excessive redundant tissue. 

The evidence of record reflects that the Veteran's symptomatology for the hemorrhoids warrants no more than the disability rating currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's hemorrhoids present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's hemorrhoids have been described as mild or moderate in nature, and consideration has been given to his subjective reports of symptoms.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Additionally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms and manifestations that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, there is no evidence in the record that indicates, and the Veteran does not contend, that his hemorrhoids affect his ability to obtain and maintain substantially gainful employment.  Therefore, a TDIU is not raised by the Veteran or the record and, as such, need not be further addressed. 


ORDER

A compensable disability rating for hemorrhoids is denied.


REMAND

The Board finds that additional development of the claim for service connection for an acquired psychiatric disorder, to include schizophrenia is necessary.

The Veteran contends that his schizophrenia manifested during service.  Throughout the course of the Veteran's appeal, he has continued to assert that he attempted suicide during service, in August 1966, and that a few days after that incident, he was discharged.  The Board notes that the Veteran's DD Form 214 shows that the Veteran was discharged under honorable conditions and the reason and authority provided for the Veteran's discharge is listed as "Code 21B Article C-10306(5) BuPers Manual."  

The Board notes that the Veteran submitted documentation, received in November 2011, which provides information about the codes contained within the BuPers Manual.  The Veteran reported that he obtained this information from the Department of Navy Personnel Command.  There are handwritten annotations on the documentation which indicate that the manual was amended at some point and that the codes used for the Veteran's discharge may have referred to a medical discharge.  Given this evidence, the Board finds that a remand is necessary so that the RO can properly develop this theory: namely, that the Veteran exhibited signs and symptoms of schizophrenia while still on active duty and that those manifestations resulted in his early discharge.  

If there is evidence suggesting the Veteran's discharge was medical in nature, or otherwise related to his claimed in-service suicide attempt, then the Veteran should be scheduled for a VA psychological examination to determine whether his schizophrenia had its onset during service, as the Veteran contends. 

Also, it appears that there may be outstanding VA treatment records not yet associated with the record.  Significantly, a review of the claims file shows VA treatment records dated through June 2013, but that there are no treatment records dated after November 2013.  On remand, the AOJ should obtain any outstanding VA treatment records since June 2013.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain all outstanding VA treatment records dated from June 2013 to the present, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities..

2.  Contact the Department of Navy Personnel Command to obtain clarification as to the reason and authority for the Veteran's discharge in August 1966.  Specifically, the RO should seek to determine whether "Code 21B Article C-10306 (5) BuPers Manual" signifies a medical discharge or provides any indication that the Veteran's discharge was due to or related to his reported suicide attempt while on active duty.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, if, and only if, the RO determines that the Veteran's discharge from service was medical in nature, the RO should schedule the Veteran for a VA examination to determine whether an acquired psychiatric disorder, including schizophrenia, is related to his active military service.  The claims file must be reviewed by the examiner and the examination report reflect that such review occurred.  All indicated testing should be conducted.

The examiner must identify all psychiatric disorders found to be present, including schizophrenia.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability is etiologically related to the Veteran's military service.  

The examiner should further consider whether the Veteran developed psychosis within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had psychosis within one year after August 29, 1966, his date of separation from service, and, if so, to describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements.

The examiner must provide a rationale for all opinions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Then, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


